Case 15-41084-JMM        Doc 106        Filed 02/21/20 Entered 02/21/20 09:30:13         Desc Main
                                       Document     Page 1 of 2



 Thomas D. Smith, Esquire (ISB No. 8206)
 SPINNER, WOOD & SMITH
 1335 East Center - P.O. Box 6009
 Pocatello, Idaho 83205-6009
 Telephone: (208) 232-4471
 FAX: (208) 232-1808
 Email: tsmith8206@cableone.net

 Attorneys for R. Sam Hopkins, Trustee

                           UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

 In the Matter of:                       )   Case No. 15-41084-JMM
                                         )
 TERRY GRISCHKOWSKY, and                 )   Chapter 7
 JOSIE GRISCHKOWSKY,                     )
                                         )
       Debtor.                           )
                                         )
 ______________________________________________________________________________
                     OBJECTION TO CLAIM OF EXEMPTION

        COMES NOW R. Sam Hopkins, Trustee, by and through his attorneys, pursuant to Rule

 4003(b)(1), Federal Rules of Bankruptcy Procedure, and objects to the Debtors’ claim of an

 exemption in the product liability claim set forth in their amended Schedule C filed on February

 4, 2020 (Document No. 103). This objection is based on the following grounds:

        1.      The Debtors cite to Idaho Code § 11-604(1)(c) as the basis of their exemption

 claim. This statute allows the Debtors to claim an exemption in proceeds received for bodily

 injury to the extent they are reasonably necessary to support the Debtors and their defendants.

        2.      The Trustee has requested but not yet received proof from the Debtors to support

 their exemption claim and that the proceeds are reasonably necessary for support.

        3.      The Trustee objects to the Debtors’ claim of exemption because it is not properly

 claimed without proof that the settlement funds are reasonably necessary for support.


 OBJECTION TO CLAIM OF EXEMPTION - 1
Case 15-41084-JMM        Doc 106        Filed 02/21/20 Entered 02/21/20 09:30:13       Desc Main
                                       Document     Page 2 of 2



        WHEREFORE, the Trustee respectfully requests that the Court deny the Debtors’ claim

 of exemption.

        DATED February 21, 2020.

                                               SPINNER, WOOD & SMITH



                                               By: /s/
                                                  Thomas D. Smith


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on February 21, 2019, I served a true and correct copy of the
 foregoing document as follows:

        U.S. Trustee                                           [ ]   U.S. Mail, postage prepaid
                                                               [ ]   Hand Delivery
        ustp.region18.bs.ecf@usdoj.gov                         [x]   ECF Notice
                                                               [ ]   Facsimile

        Ryan E. Farnsworth                                     [ ]   U.S. Mail, postage prepaid
                                                               [ ]   Hand Delivery
        ryan@averylaw.net                                      [x]   ECF Notice
                                                               [ ]   Facsimile

        Terry Grischkowsky                                     [x]   U.S. Mail, postage prepaid
        Josie Grischkowsky                                     [ ]   Hand Delivery
        2534 Simons Lane                                       [ ]   ECF Notice
        American Falls, Idaho 83211                            [ ]   Facsimile



                                                     By: /s/
                                                         Thomas D. Smith




 OBJECTION TO CLAIM OF EXEMPTION - 2
